DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/5/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN109495318B, hereinafter Fu) in view of Wang et al. (US 20200104671 A1, hereinafter Wang).
Regarding claim 1, Fu discloses a method comprising: 
obtaining, by a processing system including at least one processor, a time series of measurement values from a communication network (p. 3, Detailed Description, Fig. 1; ¶¶2-4, predicting traffic of a mobile communication network…acquiring filling data by adopting a preset filling data prediction model according to the collected user data on the preset date; the filling data is user data of a time threshold value between a preset date and a date to be predicted, and the user data is time sequence data of a flow value and a user number…obtaining a feature set according to the filling data and the external data; wherein the external data comprises the type of the date to be predicted and weather data…); 
training, by the processing system, a prediction model in accordance with the time series of measurement values to predict future instances of an event of interest, wherein the time series of measurement values is labeled with one or more indicators of instances of the event of interest (p. 3, Detailed Description, ¶¶5-6, training a pre-established machine learning model according to the feature set to obtain a flow prediction model; and inputting the date to be predicted into the flow prediction model to obtain a flow prediction value…); 
generating, by the processing system upon the prediction model (p. 6,  ¶5, lines 1-2,  total network flow and the number of users on a preset date are collected, the data of the holiday and the holiday are extracted to generate the time sequence data of the holiday and the holiday total network flow and the user granularity of several days…).

Although Fu teaches generating, by the processing system, the prediction model (p. 3, ¶5, lines 1-2), Fu fails to explicitly teach a deterministic finite automaton based upon a model.
Wang, in the same or similar filed of endeavor, teaches generating a deterministic finite automaton based upon a model ([Fig. 2; paras. [0019], lines 6-9, RNN models by adding a finite number of states that the model is restricted to utilize. Based on these finite states, the RNN performs probabilistic state transitions. This enables the models to extrapolate (generalize) to longer input sequences.…; [0024], lines 1-3, extracting a deterministic finite automaton from the trained recurrent neural network…).
Therefore, considering Fu and Wang’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant' s claimed invention, would be combine extracting a deterministic finite automaton based upon a model, as taught by Wang to provide probabilistic state component comprises a finite quantity of predetermined vectors (5-tuple) in order to easily express hidden states.

Fu fails to explicitly teach converting, by the processing system, the deterministic finite automaton into a rule set.
Wang, in the same or similar filed of endeavor, teaches converting, by the processing system, the deterministic finite automaton into a rule set (Figs. 5A-5B; paras. [0048], Periodically, a new DFA can be extracted from the SR-RNN, compared to the deployed DFA, and reviewed for errors. If acceptable, the new DFA can then replace the deployed DFA; [0065] lines 1-10, DFA is a state machine that accepts or rejects sequences of tokens and produces one unique computation path for each input. Let Σ* be the language over the alphabet Σ and let                          
                            ∈
                             
                        
                    be the empty sequence. A DFA over an alphabet (set of tokens) Σ is a 5-tuple (Q, Σ, δ, q0, F) including a finite set of states Q;  a finite set of input tokens Σ called the input alphabet; a transition functions δ: Q x Σ                        
                            →
                        
                    Q; start state of q0; and a set of accept states F                        
                            ⊆
                        
                    Q. A sequence w is accepted by the DFA if the application of the transition function, starting with q0, leads to an accepting state... techniques for converting and extracting rules for set of tokens).  
Therefore, considering Fu and Wang’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant' s claimed invention, would be combine converting, the deterministic finite automaton into a rule set, as taught by Wang, that accepts or rejects sequences of tokens that produce one unique computation path for each input (para. [0065], lines 1-2), thereby increasing accurate processing and conserving resources.

Fu fails to explicitly teach deploying, by the processing system, the rule set to at least one network component of the communication network.
Wang, in the same or similar filed of endeavor, teaches deploying, by the processing system, the rule set to at least one network component of the communication network (para. [0048], lines 1-5, implementation of a SSR-RNN is a firewall for a computer network.  Firewall policy can be operated by a DFA (i.e., a finite state machine). The implementation can process network traffic and record attempted security intrusions…).  
Therefore, considering Fu and Wang’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant' s claimed invention, would be combine deploying, by the processing system, the rule set to at least one network component of the communication network, as taught by Wang, the SR-RNN can be trained to classify traffic sequences as suspicious (para. [0048], lines 5-6), thereby increasing security.

Regarding claim 2, Fu-Wang discloses the method of claim 1, wherein the prediction model comprises a recurrent neural network (Wang, para. [0016], lines 1-4, Recurrent neural networks (RNNs) have been used to address sequence learning problems. RNNs are suitable for a large class of problems including natural language processing and time series predictions.).

Regarding claim 3, Fu-Wang discloses the method of claim 2, wherein the recurrent neural network comprises one of: 
a long short term memory model (Wang, para. [0040], line 10, the recurrent cell is a long short-term memory (LSTM) unit.); or 
a gated recurrent unit model (Wang, para . [0077], the addition of the stochastic component, when capturing the complete information flow between cells as, for instance, in the case of GRUs, is identical to that of a probabilistic finite state machine…).

Regarding claim 4, Fu-Wang discloses the method of claim 1, further comprising: 
obtaining notifications of the instances of the event of interest (Fu, p. 3, Detailed Description, Fig. 1; ¶¶2-6) Wang, Fig. 2; paras. [0020]; [0029]; and 
labeling the time series of measurement values with the indicators of the instances of the event of interest, in response to the obtaining the notifications (Fu, p. 3, Detailed Description, ¶¶5-6) ( Wang, Fig. 2; paras. [0037]-[0038]; [0039], lines 1-8).

Regarding claim 5, Fu-Wang discloses the method of claim 1, wherein the generating the deterministic finite automaton based upon the prediction model comprises a network abstraction process (Fu, p. 6, ¶5, lines 1-2) (Wang, paras. Fig. 2; paras. [0019], lines 6-9; [0024], lines 1-3; [0063], lines 1-8, state-regularization mechanism… can shift representational power to memory components such as the cell state, resulting in improved extrapolation performance. State-regularization enables RNNs to operate less like DFAs with large state spaces and more like automata with external memory. For state-regularized LSTMs, for instance, memorization can be shifted entirely from the hidden state to the cell state …transformation of a LSTM into a DFA is network-abstraction is based on the cell state C (discrete/deterministic state of C [DFA]) and hidden state h of the LSTM; [0082]).

Regarding claim 6, Fu-Wang discloses the method of claim 5, wherein the network abstraction process comprises generating a network abstraction of the prediction model, wherein the network abstraction comprises: 
a plurality of network abstraction states (Wang, para. [0065] lines 1-10, Σ is a 5-tuple (Q, Σ, δ, q0, F)); and 
a plurality of transitions between the plurality of network abstraction states (Wang, para. [0065] lines 1-10).

Regarding claim 7, Fu-Wang discloses the method of claim 6, further comprising: 
detecting at least one misclassification of at least one sequence via the rule set (Wang, para. [0048], SR-RNN is a firewall for a computer network. Firewall policy can be operated by a DFA (i.e., a finite state machine). The implementation can process network traffic and record attempted security intrusions. Based on this information, the SR-RNN can be trained to classify traffic sequences as suspicious. Periodically, anew DFA can be extracted from the SR-RNN, compared to the deployed DFA, and reviewed for errors. If acceptable, the new DFA can then replace the deployed DFA...); 
applying the at least one sequence to the prediction model (Wang, para. [0048]); and 
selecting between: 
when the prediction model misclassifies the at least one sequence in response to the applying the at least one sequence to the prediction model, then retraining the prediction model (Wang, paras. [0047]-[0048]);  and 
when the prediction model does not misclassify the at least one sequence in response to the applying the at least one sequence to the prediction model, increasing a number of the plurality of network abstraction states (Wang, paras. [0047]-[0048]).

Regarding claim 8, Fu-Wang discloses the method of claim 6, wherein each network abstraction state of the plurality of network abstraction states represents a pair of a cell state value partition and a hidden state value partition, the cell state value partition being a partition of a range of values that cell states of the prediction model may take, and the hidden state value partition being a partition of a range of values that hidden states of the prediction model may take (Wang, paras. [0047]-[0048]; [0068]-[0069]; [0084]).

Regarding claim 9, Fu-Wang discloses the method of claim 8, wherein the cell state value partition is one of a plurality of cell state value partitions, wherein the plurality of cell state value partitions together comprise the range of values that the cell states of the prediction model may take, wherein the hidden state value partition is one of a plurality of hidden state value partitions, wherein the plurality of hidden state value partitions together comprise the range of values that the hidden states of the prediction model may take (Wang, paras. [0047]-[0048]; [0068]-[0069]; [0084]).

Regarding claim 10, Fu-Wang discloses the method of claim 8, wherein each of the plurality of transitions comprises a respective change between network abstraction states associated with respective consecutive measurement values in the time series of measurement values (Fu, p. 3, Detailed Description, ¶¶2-6) (Wang, paras. [0065] lines 1-10; [0068]).

Regarding claim 11, Fu-Wang discloses the method of claim 10, wherein the network abstraction process further comprises: 
assigning each network abstraction state that is associated with at least one of the plurality of transitions as a respective state of a plurality of states of the deterministic finite automaton (Wang, para. [0074]); 
defining a plurality of transition functions, each of the plurality of transition functions associated with a respective transition of the plurality of transitions (Wang, paras. [0065] lines 1-10; [0068]; [0074]); and 
for at least one pair of the network abstraction states, consolidating at least two transition functions of the plurality of transition functions for at least two transitions between the pair of network abstraction states in a same direction, wherein the deterministic finite automaton further comprises the plurality of transition functions after the consolidating (Wang, paras. [0069]; [0074]-[0076]).

Regarding claim 12, Fu-Wang discloses the method of claim 11, wherein the converting the deterministic finite automaton into the rule set comprises: 
generating a plurality of rules for the rule set, each rule of the plurality of rules comprising: 
a match to a measurement value of the time series of measurement values and an associated state of the plurality of states of the deterministic finite automaton (Fu, p. 3, Detailed Description, ¶¶2-6) (Wang, Fig. 2; paras. [0024]; [0047], lines 4-14, the user can input text into a prompt 304. The text (i.e., sequence data) can be sent to and processed by a DFA 306 previously extracted from a SR-RNN 308 to classify the text as belonging to one of several categories 310 ( e.g., "tech support question" 310A, "new customer question" 310B, "contract question" 310C, etc.). The system can collect ground truth about the observed questions to continuously update the SR-RNN. Periodically, a new DFA can be extracted from the SR-RNN, compared to the deployed DFA, and reviewed for errors. If acceptable, the new DFA can then replace the deployed DFA.; [0082]); and 
an action comprising changing a current state from the associated state to a next state of the plurality of states of the deterministic finite automaton in accordance with an associated transition function of the plurality of transition functions (Fu, p. 3, ¶5, lines 1-2) (Wang, Figs. 5A-5B; paras. [0048]; [0065], lines 1-10).

Regarding claim 13, Fu-Wang discloses the method of claim 12, wherein the converting the deterministic finite automaton into the rule set further comprises: 
generating at least one additional rule for the rule set, the at least one additional rule comprising: 
a match to at least one accepting state of the plurality of states of the deterministic finite automaton (Wang, Figs. 5A-5B; paras. Fig. 2; paras. [0024]; [0047], lines 4-14; [0048]; [0065]); and 
an action comprising: 
recording a prediction of an additional instance of the event of interest (Wang, Figs. 5A-5B; para. [0048]; [0065]); and 
changing a current state from the at least one accepting state to an initial state of the plurality of states of the deterministic finite automaton (Wang. Figs. 5A-5B; paras. [0048]; [0065], lines 1-10).

Regarding claim 14, Fu-Wang discloses the method of claim 1, wherein the rule set is deployed in at least one match-action table of the at least one network component of the communication network (Wang, paras. [0047]-[0048], lines 1-5, SR-RNN is a firewall for a computer network. Firewall policy can be operated by a DFA…; [0065], lines 8-14, sequence w is accepted by the DFA if the application of the transition function, starting with q0, leads to an accepting state. FIG. 5B depicts a DFA for the language of balanced parentheses (BP) up to depth 4. A language is regular if and only if it is accepted by a DFA. FIG. 5A depicts context-free grammar for the language of balance parentheses (BP)…). 

Regarding claim 15, Fu-Wang discloses the method of claim 1, wherein the at least one network component comprises one of: 
a switch; 
a router; 
a firewall (Wang, para. [0048]); 
a border element; 
a gateway; or
 a proxy.

Claims 19 and 20 incorporates substantively all the limitations of claim 1 in non-transitory computer-readable medium and apparatus forms rather than method form and are rejected under the same rationale.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Wang in view of Weiss et al. (Extracting Automata from Recurrent Neural Networks Using Queries and Counterexamples, hereinafter Weiss).
Regarding claim 16, Fu-Wang discloses the method of claim 1, wherein the generating the deterministic finite automaton based upon the prediction model (Fu, p. 3, ¶5, lines 1-2) (Wang, paras. [0017], lines 3-7; [0019]; [0024], lines 1-3; [0082]). 
Fu-Wang fails to teach an L* algorithm.
Weiss, in the same or similar field of endeavor, teaches an L* algorithm. (4. Learning Automata from RNNs using L*, line 1, RNN-based teacher for L*). 
Therefore, considering Wang and Weiss’ teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to combine the  L* algorithm is an exact learning algorithm for extracting a DFA from a teacher that can answer membership queries (label a given word) and equivalence queries (accept or reject a given DFA, with a counterexample if rejection by providing a minimal DFA in equivalence queries and utilize conservation of resources.
for unknown regular languages, generating a DFA that accepts U as output (Abstract, 3. Background, The L* Algorithm; 4. Learning Automata from RNNs using L*; Supplementary Material, A. Angluin’s L* Algorithm, ¶¶1-2).

Regarding claim 17, Fu-Wang-Weiss discloses the method of claim 1, wherein the generating the deterministic finite automaton based upon the prediction model comprises: 
generating a first candidate deterministic finite automaton via an L* algorithm (Wang, paras. [0017], lines 3-7; [0024], lines 1-3, extracting a deterministic finite automaton from the trained recurrent neural network…; [0082])  (Weiss, 4. Learning Automata from RNNs using L*, line 1, RNN-based teacher for L*); 
generating a second candidate deterministic finite automaton via a network abstraction process (Fu, p. 3, ¶5, lines 1-2) (Wang, paras. [0024], lines 1-3; [0063], lines 1-8; [0047]- [0048], lines 1-5; [0065], lines 8-14); 
applying a plurality of sequences to both the first candidate deterministic finite automaton and the second candidate deterministic finite automaton (Wang, paras. [0047]-[0048]); 
detecting at least one of the plurality of sequences that is accepted by one of the first candidate deterministic finite automaton or the second candidate deterministic finite automaton but not by the other (Wang, paras. [0047]-[0048]); 
applying the at least one of the plurality of sequences to the prediction model to determine which of the first candidate deterministic finite automaton or the second candidate deterministic finite automaton misclassifies the at least one of the plurality of sequences (Wang, paras. [0047]-[0048]); 
performing at least one of: 
adding additional states to the first candidate deterministic finite automaton when the first candidate deterministic finite automaton is determined to misclassify the at least one of the plurality of sequences (Wang, paras. Fig. 2; paras. [0024]; [0047], lines 4-14, [0065]; [0077]); or 
adding additional network abstraction states to the second candidate deterministic finite automaton when the second candidate deterministic finite automaton is determined to misclassify the at least one of the plurality of sequences (Wang, paras. Fig. 2; paras. [0024]; [0047], lines 4-14, [0065]; [0077]); and 
selecting one of the first candidate deterministic finite automaton or the second candidate deterministic finite automaton as the deterministic finite automaton when a size of the one of the first candidate deterministic finite automaton or the second candidate deterministic finite automaton reaches a predefined limit or after a predefined time passes since a beginning of the applying of the plurality of sequences (Wang, paras. [0032], time step: t-1; [0047]-[0048]) (Weiss, Training Setup, 8. Experimental Results, Table 1, Extraction time of 30 seconds is a timeout).

Regarding claim 18, Fu-Wang-Weiss discloses the method of claim 1, wherein the instances of the event of interest comprise instances of measurement values of the time series of measurement values exceeding a threshold (Fu, p. 3, Detailed Description, ¶¶2-6) (Wang, paras. [0032], time step: t-1; [0047]-[0048]) (Weiss, Training Setup, 8. Experimental Results, Table 1, Extraction time of 30 seconds is a timeout), wherein the time series of measurement values comprises measurement values of at least one of: 
a queue occupancy; 
a buffer occupancy; 
a port throughput; 
a processor utilization; 
a memory utilization (Weiss, 8. Experimental Results, Comparison with a-priori Quantization, para. 1, lines 2-6, suggest partitioning the network state space by dividing each state dimension into q equal intervals, with being the quantization level. We tested this method on each of our networks, with and a time limit q = 2 of seconds to avoid excessive memory consumption 1000…); or 
a link utilization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457